Case 4:20-cv-00466-KGB Document 15-7 Filed 05/18/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

DAN WHITFIELD and GARY FULTS
Levees Plaintiffs

Vv. Case No. 4:20-cv-00466--KGB

JOHN THURSTON, in his official capacity as
Secretary of State for the State of Arkansas,
.....Defendant.

Name Ne Ne Ne Ne Nee Se Ne

 

 

ATTACHMENT

PLAINTIFFS’ EXHIBIT “9”

SUPPLEMENTAL
DECLARATION OF DAN WHITFIELD

 
Case 4:20-cv-00466-KGB Document 15-7 Filed 05/18/20 Page 2 of 4

DECLARATION OF DAN WHITFIELD

I, Dan Whitfield, of legal age and being first duly sworn, do hereby depose and say:

1. [am a Plaintiff in the above-entitled action, a current Independent candidate for U.S.
Senator from Arkansas, conducted a petition drive to appear on the 2020 general election ballot
in Arkansas as an Independent candidate for U.S. Senator, and make this second Declaration in
support of Plaintiffs’ Motion for Preliminary Injunction filed in the instant case and as a
Supplemental Declaration to my previous Declaration dated April 29, 2020.

2. Imake this declaration based on my own personal knowledge. I am over 18 years of
age, a resident of Bella Vista, Arkansas, a registered voter in the State of Arkansas, and a citizen
of the United States of America.

3. [have read the Declaration of Meghan Cox filed in this case on May 14, 2020, along
with the Answer and brief of the Secretary of State, Mr. Thurston, along with the Declaration of
Peyton Murphy, also filed on May 14, 2020.

4. Meghan Cox has never spoken with me or questioned me as to my petitioning
campaign to obtain ballot access as an Independent candidate for the United States Senate from
Arkansas in 2020. Therefore, she does not know that I had more than 600 private volunteers
request petition sheets to be mailed to them to be signed by their friends and family, that I had 27
publicly identified volunteers in which Arkansas voters could contact in order to sign a petition
for my candidacy, that I had petitions placed in 12 businesses for people to sign which were
directly affected by COVID-19, that I had 150 members in my volunteers Facebook group, that
my wife and daughter went door to door collecting while I was at work, that my volunteers went
door to door collecting, that I sat in front of federal building for hours collecting myself, and also

that I am still receiving petition signatures by mail in which some were in my PO Box on May 1,
Case 4:20-cv-00466-KGB Document 15-7 Filed 05/18/20 Page 3 of 4

2020—and I was unable to turn in due to traveling to Little Rock. When my petitions were
turned in on May 1, 2020, before noon, there were 6,514 petition signatures for my independent
United States Senate bid for this year. I live streamed the entire turn-in process on May the first.

5. After February, it was very difficult in conducting my petition drive because of the
advent of the coronavirus and the resulting fear of it by both voters and my petitioners. While I
have read Meghan Cox’s suggestions and plans for what she could have done for my petitioning
effort, I believe I did do some of those things but the reality was that my petitioning really went
down hill after February and | cannot afford what [ assume are the high costs charged by
someone like Meghan Cox. 98.1% of my petitions came from unpaid supporters. I did not spend
tens of thousands of hard-working Arkansas donations on petitioning as we are a 100%
grassroots campaign that takes no money from political parties, political action committees,
corporations, or billionaires. Also, it is one thing to speculate and make conjectures of what
could have been done, and something else to try to do it as my campaign has done. I am sure
that but for the coming of the coronavirus (COVID-19), my petitioning drive would have been
successful this year, particularly with the Democratic candidate for United States Senate
dropping out after the filing deadline.

6. I also see where Meghan Cox in her Declaration does not mention that since the
requirement for statewide independent candidate petitions was set at a minimum of 10,000 valid
petition signatures, only three statewide independent candidates have successfully petitioned for
ballot access in Arkansas (1978—John Black for United States Senate, 2006—Rod Bryan for
Governor, and 2010—-Trevor Drown for United States Senate), and none have been able to meet
the 10,000 requirement since 2010. I would like to reiterate that 98.1% of our signatures this

year were from unpaid volunteers.
Case 4:20-cv-00466-KGB Document 15-7 Filed 05/18/20 Page 4 of 4

7. As an Independent candidate, [had to declare my candidacy during the party filing
period of November 4 through 11, 2019, almost one year before the general election and many
months before the political parties even select their nominees in-Arkansas by primary election or
nominating convention. Meghan Cox comments about this notice requirement but doesn’! say
anything about the early dates in November of 2019 when we had to have our notice of
candidacy and other papers in. In fact, she doesn’t mention the dates in November at all as to the
party filing period. I see no reason for this omission by her or even this early requirement for
. Independent candidates in Arkansas. All this was done by me in planning my petition campaign
to begin in February.

8. Lhave personal knowledge of the facts alleged in the aforesaid Motion filed herein and
the Complaint filed in this action, and I understand that any false statements made herein will
subject me to the penalties of perjury.

9. Pursuant to 28 U.S.C., §1746, I declare under penalty of perjury that the foregoing is
true and correct.

th
Dated at Bella Vista, Arkansas, this [ i day of May, 2020.

DAN Ltbefech

 
